 Case 1:20-cv-00195-JB-B Document 7 Filed 09/14/20 Page 1 of 1   PageID #: 31



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

SEDRIC A. ROBERTS (#139977),           *
                                       *
       Plaintiff,                      *
                                       *
vs.                                    * CIVIL ACTION NO. 20-00195-JB-B
                                       *
MARY COOK, et al.,                     *
                                       *
       Defendants.                     *



                                     ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the    Report   and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.         It is ORDERED that Plaintiff’s action

is DISMISSED without prejudice for failure to prosecute this action

and to comply with the Court’s Orders.

       DONE this 14th day of September, 2020.

                                     /s/ JEFFREY U. BEAVERSTOCK
                                     UNITED STATES DISTRICT JUDGE
